Citation Nr: 0917354	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in Muskogee, 
Oklahoma.

The Veteran submitted a statement in October 2008 in which 
she requested a hearing before the Board.  The Board sent a 
letter to her in April 2009 asking that she show good cause 
for the delay of her hearing request.  The Veteran responded 
that same month, and a staff member at the Board contacted 
her to clarify what type of hearing she was requesting.  It 
was noted that the Veteran wanted a video conference hearing.  
In May 2009, a ruling on the motion requesting the hearing 
was granted.  The failure to afford the Veteran a hearing 
would amount to a denial of due process. 38 C.F.R. § 
20.904(a)(3) (2008).  Therefore, the Veteran should be 
scheduled for a videoconference hearing before the Board at 
that RO in Muskogee, Oklahoma.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Indianapolis RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
her request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




